Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/041186, filed 09/24/2020.   Claims 1-18 was originally filed.  Applicant have made preliminary amendment, and amended Claims 1-8 and 17-18, canceled Claims 9-16, and added Claims 19-28, which have been considered below.  Claims 1, 17, and 18 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 3-7, 20-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claims 3-7, 20-23, and 25 recites the limitations including "the first 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-8 and 17-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Imamura: U.S. Patent Application Pub. No. 2013/0086523.
Imamura expressly teaches:
Claim 1.  A control method implemented by a terminal device, wherein the control method comprises: 
displaying a first home screen (fig. 6: presenting a first home screen S11 including multiple application icons); 
opening a first application and switching from the first home screen to a first application screen of the first application when detecting a first user input for opening the first application (fig. 6: launching a first application, such as by selecting Mail App S12, and changing from the first home screen to a first application screen S13); and 

Claim 2. The control method of claim 1, further comprising: detecting a preset third input when displaying the first home screen, wherein the preset third input is from the user for opening a second application; opening, in response to the preset third input, the second application; displaying a second screen of the second application; detecting a preset fourth input for exiting the second screen of the second application; and displaying a third home screen in response to the preset fourth input, wherein the third home screen comprises a second icon of the second application, and wherein the third home screen is different from the second home screen (figs. 6-7: selecting a second application from the first home screen S11, such as Browser App, launching Browser App, exiting Browser App screen by pressing Home key, and presenting a third home screen having Stop Button 52b on Browser App icon, as shown in fig. 7).  
Claim 3. The control method of claim 1 further comprising indicating a first location of the first icon
Claim 6.  The control method of claim 1, wherein after detecting the preset second input, the control method further comprises: determining, from prestored application icon location information, location information corresponding to the first icon, wherein the location 
Claim 7. The control method of claim 1, wherein the preset first input comprises: a first selection instruction of the user for the first icon in a search result; a voice instruction of the user for opening the first application; or 7Atty. Docket No. 4747-61700 (85746677US04) a second selection instruction of the user for a task window corresponding to the first application in a plurality of task windows (fig. 6: including a second selection for a task window in multiple task windows of Mail App).  
Claim 8. The control method of claim 1, wherein the preset second input comprises: tapping a home key; tapping a back key; or a predefined gesture operation for exiting the screen of the first application (fig. 6: tapping Home Key).
Claim 17:
The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 1.  Thus Imamura discloses every limitation of Claim 17, as indicated in the above rejections for Claim 1.
Claim 18-20, 23, 27, and 28:
The subject matter recited in Claims 18-20, 23, 27, and 28 corresponds to the subject matter recited in Claims 1-3, 6, 7, and 8, respectively.  Thus Imamura discloses every limitation of Claims 18-20, 23, 27, and 28, as indicated in the above rejections for Claims 1-3, 6, 7, and 8.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imamura, in view of Chaudhri: U.S. Patent Application Pub. No. 2011/0252375.Claim 4:
As indicated in the above rejection, Imamura discloses every limitation of claim 3.   
Imamura does not explicitly disclose: 

Chaudhri, however, expressly teaches: 
the first icon is located in a folder, and wherein the control method further comprises indicating a second location of a third icon of the folder on the second home screen (figs. 5X & 5AA: placing a first icon in a folder, such as Racing game icon in folder 5004-7, and indicating a second location of a third icon of the folder on a second home screen, such as placing Solitaire game icon in a second location 5002-4). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Imamura, to include: the first icon is located in a folder, and wherein the control method further comprises indicating a second location of a third icon of the folder on the second home screen, for the purpose of reducing a cognitive burden on a user and producing a more efficient human-machine interface in manipulating selectable user interface objects on a display, as taught in Chaudhri.
Claim 21:
The subject matter recited in Claim 21 corresponds to the subject matter recited in Claim 4.  Thus Imamura in view of Chaudhri discloses every limitation of Claim 21, as indicated in the above rejections for Claim 4.

Claims 5, 22, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imamura, in view of Chaudhri: U.S. Patent Application Pub. No. 2010/0231533.Claim 5:
As indicated in the above rejection, Imamura discloses every limitation of claim 3.   
Imamura does not explicitly disclose: 
displaying, in response to the 6Atty. Docket No. 4747-61700 (85746677US04)preset second input, an animation in which the screen of the first application is gradually scaled down into the first location on the second home screen until the second home screen is displayed.  
Chaudhri, however, expressly teaches: 
displaying, in response to the 6Atty. Docket No. 4747-61700 (85746677US04)preset second input, an animation in which the screen of the first application is gradually scaled down into the first location on the second home screen until the second home screen is displayed (figs. 5U-W: in response to pressing Home Key 5128 in fig. 5U, Media App screen is gradually scaled down into a first location until a second home screen is fully presented as shown in figs. 5V-W).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Imamura, to include: displaying, in response to the 6Atty. Docket No. 4747-61700 (85746677US04)preset second input, an animation in which the screen of the first application is gradually scaled down into the first location on the second home screen until the second home screen is displayed, for the purpose of reducing a cognitive burden on a user when performing searches and using applications on a multifunction device, thereby creating a more efficient human-machine interface, as taught in Chaudhri.


The subject matter recited in Claim 22 corresponds to the subject matter recited in Claim 5.  Thus Imamura in view of Chaudhri discloses every limitation of Claim 22, as indicated in the above rejections for Claim 5.
Claim 25. The electronic device of claim 17, wherein the preset first input comprises a first selection instruction of the user for the first icon in a search result (Chaudhri- fig. 5S: selecting an item/icon in a search result).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Imamura, in view of Kim: U.S. Patent Application Pub. No. 2016/0110094.Claim 24:
As indicated in the above rejection, Imamura discloses every limitation of claim 17.   
Imamura does not explicitly disclose: 
after detecting the preset second input and before displaying the second home screen, the one or more computer programs further cause the processor to be configured to sequentially search home screens from the first home screen to a last home screen for the second home screen.  
Kim, however, further teaches: 
after detecting the preset second input and before displaying the second home screen, the one or more computer programs further cause the processor to be configured to sequentially search home screens from the first home screen to a last home screen for the second home 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Imamura, to include: after detecting the preset second input and before displaying the second home screen, the one or more computer programs further cause the processor to be configured to sequentially search home screens from the first home screen to a last home screen for the second home screen, for the purpose of executing applications directly corresponding to input so as to provide enhanced user convenience, as taught in Kim.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Imamura, in view of Gnanasekaran: U.S. Patent Application Pub. No. 2016/0066140.Claim 26:
As indicated in the above rejection, Imamura discloses every limitation of claim 17.   
Imamura does not explicitly disclose: 
the preset first input comprises a voice instruction from the user for opening the first application.  
Gnanasekaran, however, expressly teaches: 
the preset first input comprises a voice instruction from the user for opening the first application ([0063]: including a voice activated command to launch an application).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Imamura, to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177